Case 2:17-cv-00843-SU   Document 77-1   Filed 10/08/18   Page 1 of 6

                                                                        04/05/2017
                                                                        Lostine Safety Project


                       APPENDIX B:
                Lostine Project Detailed Maps




                                                                                        B-1

                                           Declaration of Priscilla Coe AR 11268
                                                        Exhibit A, p. 1
Case 2:17-cv-00843-SU   Document 77-1   Filed 10/08/18   Page 2 of 6

                                                                        04/05/2017
                                                                        Lostine Safety Project


                       APPENDIX B:
                Lostine Project Detailed Maps




                                                                                        B-2

                                           Declaration of Priscilla Coe AR 11269
                                                        Exhibit A, p. 2
Case 2:17-cv-00843-SU   Document 77-1   Filed 10/08/18     Page 3 of 6

                                                                          04/05/2017
                                                                          Lostine Safety Project


                       APPENDIX B:
                Lostine Project Detailed Maps




                                           A
                                         B
                                           C




                                                                                          B-3

                                             Declaration of Priscilla Coe AR 11270
                                                          Exhibit A, p. 3
Case 2:17-cv-00843-SU   Document 77-1   Filed 10/08/18   Page 4 of 6

                                                                        04/05/2017
                                                                        Lostine Safety Project


                       APPENDIX B:
                Lostine Project Detailed Maps




                                                                                        B-4

                                           Declaration of Priscilla Coe AR 11271
                                                        Exhibit A, p. 4
Case 2:17-cv-00843-SU   Document 77-1   Filed 10/08/18   Page 5 of 6

                                                                        04/05/2017
                                                                        Lostine Safety Project


                       APPENDIX B:
                Lostine Project Detailed Maps




                                E
                                D




                                                                                        B-5

                                           Declaration of Priscilla Coe AR 11272
                                                        Exhibit A, p. 5
Case 2:17-cv-00843-SU   Document 77-1   Filed 10/08/18   Page 6 of 6

                                                                        04/05/2017
                                                                        Lostine Safety Project


                       APPENDIX B:
                Lostine Project Detailed Maps




                                                         F




                                                                                        B-6

                                           Declaration of Priscilla Coe AR 11273
                                                        Exhibit A, p. 6
